Title: To George Washington from James McHenry, 3 August 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 3 August 1796.
        
        I have received your letter of the 29th ulto with the treaty and papers relative to the Creeks.
        On looking over the treaty I find that it leaves to the President to mark the boundary line at such time and in such manner as he may direct. It is however mentioned by the commissioners, that since signing the treaty “several of the chiefs have urged that the President should cause the line to be run as soon as possible and make choice of the places for the posts,” to which they add “we have promised them they shall hear from the President in four months.”
        I shall consider the whole and report upon it as soon as possible.
        Captn Bruff received possession of Oswego on the 14th ulto. I transmit his letters announcing the event which came to hand yesterday. That part of letter, July the 15, included in brackets, I have thought would be agreeable to you should be published. I shall therefore send it to one of the printers.
        I presume it will be proper to provide for supplying the garrisons of Oswego and Niagara with wood in the manner suggested by Cap. Bruff and at the same time to allow each post a siene.
        From the arrangements relative to provisions I expect that the troops will be well and regularly supplied. I have also been collecting to West point the recruits within a certain circle to form another small detachment for Niagara. I have the honour to be with the greatest respect Sir your most ob. st
        
          James McHenry
        
      